 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    NABIL IBN MANLEY,                                 No. 2:17-cv-02686-TLN-DMC
12                       Petitioner,
13            v.                                        ORDER
14    DAVE DAVEY,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to Eastern District of California local rules.

20          On March 23, 2021, the Magistrate Judge filed findings and recommendations herein

21   which were served on the parties and which contained notice that the parties may file objections

22   within the time specified therein. Timely objections to the findings and recommendations have

23   been filed.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   Court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   ///
                                                        1
 1           Pursuant to Rule 11(a) of the Federal Rules Governing Section 2254 Cases, the Court has

 2   considered whether to issue a certificate of appealability. Before Petitioner can appeal this

 3   decision, a certificate of appealability must issue. See 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).

 4   Where the petition is denied on the merits, a certificate of appealability may issue under 28

 5   U.S.C. § 2253 “only if the applicant has made a substantial showing of the denial of a

 6   constitutional right.” 28 U.S.C. § 2253(c)(2). The Court must either issue a certificate of

 7   appealability indicating which issues satisfy the required showing or must state the reasons why

 8   such a certificate should not issue. See Fed. R. App. P. 22(b). Where the petition is dismissed on

 9   procedural grounds, a certificate of appealability “should issue if the prisoner can show: (1) ‘that

10   jurists of reason would find it debatable whether the district court was correct in its procedural

11   ruling’; and (2) ‘that jurists of reason would find it debatable whether the petition states a valid

12   claim of the denial of a constitutional right.’” Morris v. Woodford, 229 F.3d 775, 780 (9th Cir.

13   2000) (quoting Slack v. McDaniel, 529 U.S. 473 (2000)). For the reasons set forth in the

14   Magistrate Judge’s findings and recommendations, the Court finds that issuance of a certificate of

15   appealability is not warranted in this case.

16           Accordingly, IT IS HEREBY ORDERED that:

17           1.     The findings and recommendations filed March 23, 2021, are ADOPTED IN

18   FULL;

19           2.     Petitioner’s amended petition for a writ of habeas corpus (ECF No. 22) is

20   DENIED;
21           3.     The Court declines to issue a certificate of appealability; and

22           4.     The Clerk of the Court is directed to enter judgment and close this file.

23   July: July 1, 2021

24

25

26
                                                     Troy L. Nunley
27                                                   United States District Judge

28
                                                         2
